328 F.2d 303
UNITED STATES of America, Plaintiff-Appellee,v.George William McGUIRE, Defendant-Appellant.
No. 15403.
United States Court of Appeals Sixth Circuit.
February 27, 1964.

Saul M. Leach, Detroit, Mich., for appellant.
James Francis Finn, Detroit, Mich. (Lawrence Gubow, U. S. Atty., Geraldine B. Ford, Asst. U. S. Atty., Detroit, Mich., on the brief), for appellee.
Before WEICK, Chief Judge, and PHILLIPS and EDWARDS, Circuit Judges.
PER CURIAM.


1
Appellant was convicted by a jury in the District Court on two counts of an indictment charging him with making and uttering a forged and false Completion Certificate for a property improvement loan under Federal Housing Administration Title 1 in violation of 18 U.S.C. Sections 1010 and 2 and was sentenced for imprisonment for one year and one day. He had entered into a contract to instal aluminum siding and a gas furnace in the borrower's home. He contended here that his conviction could not be sustained because there was no evidence that the Federal Housing Administration suffered any damage; that he had no intent to defraud and that he had substantially completed the improvement for which the loan had been granted at the time the funds were withdrawn. Shortly thereafter the work was finished to the satisfaction of the borrower. He also complained about the severity of his sentence.


2
In our judgment, there was substantial evidence to support the conviction. The proceeds of the F. H. A. loan granted to the borrower were withdrawn from the bank by appellant on a forged and false Completion Certificate. The fact that no damage was sustained by F. H. A. or the borrower was no defense to the charge although the court could take that into account in imposing sentence. We have no jurisdiction to review the sentence, but appellant has a remedy under Rule 35 of the Federal Rules of Criminal Procedure to move the District Court for a reduction of sentence.


3
The judgment of the District Court is affirmed.